Citation Nr: 1757869	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-03 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent prior to August 5, 2016 and 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from April 1981 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia which granted service connection for PTSD with an evaluation of 30 percent each effective August 01, 2011. Jurisdiction of the claim was subsequently transferred to St. Petersburg, Florida. 

Since the Veteran filed his substantive appeal, the RO has increased the evaluation for the Veteran's PTSD to 50 percent effective August 5, 2016 by way of rating decision issued in August 2016.  However, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  In this instance, because the maximum evaluation possible is not assigned to the Veteran's PTSD, the issue remains in controversy for the Board to resolve.   
In an October 2016 rating decision, the RO granted entitlement to TDIU on the basis of multiple service-connected disabilities.


FINDINGS OF FACTS

1.  Prior to August 5, 2016, the Veteran's PTSD is manifested by impaired memory and concentration, as well as difficulty in establishing and maintaining social relationships. 

2. After August 5, 2016, the Veteran's PTSD is manifested by suicidal ideation. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent for PTSD, but no higher, have been met prior to August 5, 2016. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an initial rating of 70 percent for PTSD, but no higher, have been met from August 5, 2016. 38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in December 2010 and August 2016; as discussed in greater details below, the Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.

II. Increase Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DCs) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).   

The Veteran's service-connected PTSD is rated under DC 9411, which is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2017).  He was assigned 30 percent rating prior to August 5, 2016 and 50 percent rating thereafter. 

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the evidence of record does support an evaluation of 50 percent, but not higher prior to August 5, 2016, and 70 percent thereafter.  

During the December 2010 VA examination, the Veteran reported that he is uncertain if he still has nightmares and flashbacks.  But, he indicated that he sometimes wakes up sweaty and his wife tells him that he is restless in his sleep.  He has difficulty falling or staying asleep. The Veteran also reported having intrusive thoughts, as well as being hypervigilant and sensitive to loud noises.  He has depression and anxiety.  The examiner noted that he seemed agitated and moderately depressed.  Although the Veteran reported that he gets along with people, he stated that he avoids large crowds.  The Veteran gets agitated by people at work.  The Veteran demonstrated mild long term memory and concentration impairment.  He otherwise had good judgment, fair insight, and thinking process.  

Treatment records from July 2013 show shows that the Veteran was frequently anxious and jumpy, especially around large crowd. He also reported being increasingly aggressive with others and panicking in a crowd. The Veteran stated that he does not go out in order to avoid these things.  

To the extent the Veteran consistently reported discomfort around people, he has difficulty establishing and maintaining effective social relationships.   He also reported experiencing uncontrollable fits of anger that he takes out on his family.  See September 2011 Mental Health Consult note from Athens GA CBOC. 

In summary, prior to August 5, 2016, the evidence of record shows panic attacks, and significant irritability.  The Veteran also demonstrated avoidant behavior to the extent he avoids large crowds.  Considering the totality of the evidence of record, the Board finds that during this period, there is evidence to show that the severity of the Veteran's PTSD symptoms rose to the level contemplated by a 50 percent rating. However, the evidence does not support the next higher rating of 70 percent as there is no indication that the Veteran had deficiency in his judgment or thinking.  Nor is there evidence that the Veteran was in danger of hurting himself or others prior to August 5, 2016.  There was also not evidence of suicidal or homicidal ideation.  The Board has considered the manifestations listed in the rating schedule and those outside of the rating schedule - considering the lay and medical evidence of record in determining the overall functional impairment caused by the service-connected PTSD.  After this review, the Board finds that the evidence indicates that the disability is contemplated by the level of impairment contemplated by the 50 percent rating and no higher for this period under appeal.

With respect to the evaluation after August 5, 2016 the Board finds sufficient evidence to establish a 70 percent rating but not higher.  That is, Psychology note from Tampa Florida VA medical center dated September 2016 shows that the Veteran had suicidal ideation. In addition, the August 2016 VA examination reflects that he had depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, and disturbance of motivation and mood. Under these circumstances, the Board finds that the level of the Veteran's impairment approximates 70 percent rating.  A rating higher than 70 percent, however, is not appropriate because the evidence does not show that the Veteran had impaired judgment, and here is no indication that he experiences persistent delusions or hallucinations.  For this period, the lay and medical evidence does not reflect manifestations of the service-connected PTSD which are reflective of total social and occupational impairment.



ORDER

Entitlement for rating of 50 percent for the Veteran's PTSD prior to August 5, 2016 is granted subject to the criteria applicable to the payment of monetary benefits.  

Entitlement for rating of 70 percent for the Veteran's PTSD after to August 5, 2016 is granted subject to the criteria applicable to the payment of monetary benefits.  





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


